DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 19 August 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Amendment
Claims 1, 2, 5, 6, 8, 11, 15, and 16 have been amended. Claims 1-20 are pending.
In response to the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 20 May 2022) are withdrawn. In response to the filing of replacement drawing sheets, the objections to the drawings are withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 5, 6, and 11 under 35 USC 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 August 2022, with respect to the rejections of claim(s) 1 (Remarks, p. 10/11, lines 7-9) and 15 (Remarks, p. 10/11, “Amended”) under 35 USC 103 have been fully considered and are persuasive. Valdés et al. (2002, Effect of ozone treatment on surface properties of activated carbon. Langmuir, 18(6), 2111-2116) does not suggest activated carbon formed by mixing micro pore activated carbon and meso pore activated carbon, where an ozone-treated time of the meso pore activated carbon in the chamber is longer than an ozone-treated time of the micro pore activated carbon in the chamber. Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein the activated carbon is formed by mixing micro pore activated carbon and meso pore activated carbon, and wherein an ozone-treated time of the meso pore activated carbon in the chamber is longer than an ozone-treated time of the micro pore activated carbon in the chamber.” These limitations appear to constitute new matter. Applicant asserts that support for the amendments can be found throughout the specification as filed, for example, at paragraphs [00106], [00107], and [00152]-[00155] (Remarks, p. 8/11, first para.). However, [0106]-[0107] discuss a proportion of micro pores to meso pores in the activated carbon's collective volume (total pore volume) such as 90/10. These paragraphs do not discuss separate categories of “micro pore activated carbon” and “meso pore activated carbon.” In [00152], examples 4 and 12 are two different samples, and no suggestion is made that these are mixed. Micro pre and meso pre oxygen content are maximized after different treatment times, but these are not subsequently said to be combined or mixed. [00153] only discusses meso pore activated carbon, and not a mixture. [00154] discusses Fig. 17, which shows examples 4 (micro pore) and 12 (meso pore) in separate samples, and not a mixture thereof. [00155] only discusses micro pore activated carbon, and not a mixture. There does not appear to be any reference in the specification to a mixing of micro pore activated carbon and meso pore activated carbon. Therefore, the written description as originally filed does not support the above limitations, i.e., the mixing of meso pore and macro pore activated carbon, the former having been ozone treated for a longer time.
When new matter that is not supported by the specification is added to the claims, it is rejected under 35 USC 112(a). See MPEP 706.03(o) and 2163.06-07.
Claims 2-14 are rejected because of their dependence from claim 1.
Claim 2 recites, “wherein the micro pore activated carbon has micro pores, and a volume of the micro pores is 90 % or more of a total pore volume of the micro pore activated carbon, and wherein the meso pore activated carbon has meso pores, and a volume of the meso pores is 10 % or more of a total pore volume of the meso activated carbon.” This text appears to be new matter. These limitations appear to be drawn from [0107]: “in the activated carbon inserted into the chamber, the volume of the micro pores of the total pore volume may correspond to about 90 % and the volume of the meso pores of the total pore volume may correspond to about 10%.” However, this is a reference to a total pore volume of activated carbon in a chamber, and is not a description of separate samples of activated carbon to be regarded as “micro pore activated carbon” and “meso pore activated carbon.” Furthermore, the recitation of “wherein the meso pore activated carbon has meso pores, and a volume of the meso pores is 10 % or more of a total pore volume of the meso activated carbon” appears to be inconsistent the meaning of the term “meso pore activated carbon” as provided by the specification at [00131] (“In addition, the 'MeAC' refers to activated carbon in which meso pores are developed so that a volume of the meso pores is large. For example, the volume of the meso pores in MeAC is greater than a volume of the micro pores in MeAC.”), i.e., meso pore activated carbon is defined in relation to a proportion of micro pores and not a percentage of total pore volume.
Claim 15 is rejected upon the same basis as claim 1. 
Claims 16-20 are rejected because of their dependence from claim 15.
Claim 16 is rejected upon the same basis as claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “inserting the activated carbon into a chamber; injecting ozone generated from an ozone generator into the chamber, and applying a pressure to the chamber; and modifying a surface of the activated carbon inserted into the chamber based on applying the pressure to the chamber that holds the ozone and the activated carbon . . . wherein an ozone-treated time of the meso pore activated carbon in the chamber is longer than an ozone-treated time of the micro pore activated carbon in the chamber.” Therefore, the claim requires a longer ozone-treated time of the meso pore activated carbon, despite the requirement that the activated carbon is inserted in a single step into the chamber for the injecting of ozone, and despite the mixing of micro pore and meso pore activated carbon. It is unclear how ozone treatment times can differ for two categories of activated carbon (lines 10-11) that are mixed and treated in the same chamber (lines 1-9), since lines 1-9 appear to require a same ozone-treated time because of the single step insertion and the requirement of mixing. In addition, because the limitations of lines 8-11 appear to be new matter, the specification does not provide working examples to clarify this apparent contradiction. It is unclear to the examiner what reasonable interpretation can be applied for the purposes of examination that is consistent with the claim and the specification.
Claims 2-14 are rejected because of their dependence from claim 1.
Claim 15 is rejected upon the same basis as claim 1 (i.e., inserting the activated carbon into a chamber; injecting ozone generated from an ozone generator into the chamber; wherein an ozone-treated time of the meso pore activated carbon in the chamber is longer than an ozone-treated time of the micro pore activated carbon in the chamber).
Claims 16-20 are rejected because of their dependence from claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772